Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 08, 2016

The Court of Appeals hereby passes the following order:

A16A0866. BRUNDIDGE v. U. S. BANK, N. A. et al.

      This appeal was docketed on January 26, 2016, such that appellant Helena
Brundidge’s initial brief was due on February 15, 2016. Court of Appeals Rule 23 (a)
(appellant’s initial brief “shall be filed within 20 days after the appeal is docketed”).
As of March 2, 2016, however, Brundidge had neither filed a brief nor asked for an
extension of time to do so. We therefore DISMISS this appeal. Id. (appellant’s failure
to file an initial brief within 20 days of docketing, “unless extended upon motion for
good cause shown, may result in the dismissal of the appeal”).

                                         Court of Appeals of the State of Georgia
                                                                              03/08/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.